Case: 19-15115   Date Filed: 07/23/2020   Page: 1 of 3



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-15115
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:10-cr-00081-JDW-CPT-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                versus


ALPHONSO ARTHUR EDWARDS,
agent of A1,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (July 23, 2020)
               Case: 19-15115     Date Filed: 07/23/2020    Page: 2 of 3



Before WILLIAM PRYOR, Chief Judge, WILSON and ANDERSON, Circuit
Judges.

PER CURIAM:

      Alphonso Edwards appeals the denial of his motion to reduce his sentence

based on the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194. 18 U.S.C.

§ 3582(c)(1)(B). The district court ruled that Edwards was eligible for a sentence

reduction under the Act but denied his motion to reduce his sentence. Edwards

argues that the district court erred by denying his motion without holding a hearing

where he was present. We affirm.

      Edwards’s argument is foreclosed by our recent decision in United States v.

Denson, No. 19-11696 (11th Cir. June 24, 2020), where we held that a defendant

does not have a right to be present when the district court considers a motion to

reduce his sentence under the First Step Act. Id., slip op. at 1, 4–5. We rejected the

same argument that Edwards makes: that the “significant discretion” exercised by

the district court under the Act makes its ruling a “critical stage” that requires a

movant’s presence. See United States v. Brown, 879 F.3d 1231 (11th Cir. 2018).

We held that “a sentencing modification under the First Step Act does not qualify

as a ‘critical stage in the proceedings’” because the district court conducts a limited

review of a sentence instead of a full resentencing. Denson, No. 19-11696, slip op.

at 6–7. No error occurred when the district court denied Edwards’s motion without

holding a hearing where he was present.
                                           2
     Case: 19-15115   Date Filed: 07/23/2020   Page: 3 of 3



AFFIRMED.




                              3